Citation Nr: 1206461	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mental inaptitude or slowness. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for hypertension, including as secondary to a low back disability. 

4.  Entitlement to nonservice-connected pension with aid and attendance or housebound benefits. 


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 4 to 28, 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Roanoke, Virginia VA Regional Office.  In February 2011, a VA Central Office Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted at the hearing and after the hearing with a waiver of RO consideration. 

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to a low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2011 VA Central Office hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability and for hypertension are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  Mental inaptitude/slowness is, of itself, not a disease or injury in the meaning of applicable legislation for disability compensation purposes.

2.  The Veteran does not have the required period of service to be eligible for nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for mental inaptitude/slowness.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).

2.  Nonservice-connected pension benefits are not warranted.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  June 2006 and April 2007 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  Significantly, during the February 2011 VA Central Office Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board has considered whether a VA examination is necessary regarding the claim for service connection for mental inaptitude or slowness.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not necessary because mental inaptitude/slowness (of itself) is not a compensable disability, so the first McLendon factor is not met; service connection for other psychiatric disability has been referred to the RO for further development.    

Concerning the claim for nonservice-connected pension benefits, the relevant facts are not in dispute and the resolution of the Veteran's claim is entirely dependent upon the application of relevant statutes and regulations.  The Veteran does not have the requisite wartime service.  Under these circumstances, no notice or assistance is required under the VCAA.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Regardless, as documented in a May 2007 Report of Contact, the Veteran was notified by phone that he does not meet the length of service requirement to be eligible for this benefit.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection for mental inaptitude/slowness

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that mental inaptitude/slowness was incurred in or is related to service.  

Mere congenital or developmental defects, including mental deficiency, are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  Mental inaptitude or slowness, as such, is a congenital or developmental abnormality that is not a compensable disability.  38 C.F.R. §§ 3.303, 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for mental inaptitude/slowness, even if mental aptitude decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  

The Veteran's service records include a February 17, 1972 referral to the Depot Aptitude Board used for individuals considered unsuitable for service.  It was noted that the Veteran had "great difficulty with reading", had "only 7 years of education", and did "not have ability to pass tests".  The reason for unsuitability for service was cited as "mental inaptitude".  

At the February 2011 Board hearing, the Veteran testified that he never sought psychiatric treatment before entering service, nor was he diagnosed with any psychiatric disability prior to service.  He testified that the last grade he completed in school was seventh grade, though he passed all of the required tests for entrance to service and all test administered during basic training at Parris Island, South Carolina.  He testified that he never had any problems with reading or comprehension in service or since service. 

Mental inaptitude/slowness is not a compensable disability under governing regulations.  In light of the foregoing, the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.

Nonservice-connected pension benefits

Generally, pension is available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities that are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(2).    

A veteran meets the basic eligibility requirements for improved pension if he served in active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability without presumption of law; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran's DD 214 form shows that he served on active duty from February 4 to February 28, 1972, during the Vietnam War era.  Therefore, he only served on active duty for 25 days, albeit during a wartime period.  The minimum required service for nonservice-connected pension is 90 days during a wartime period.  Since the Veteran does not have 90 days of active military service of any kind, he does not meet the requirements for eligibility under 38 C.F.R. § 3.3(a)(3)(i), (iii), and (iv).

Although the 90 day minimum threshold is not met, as the Veteran served in active military service during a period of war, the Board must consider whether the Veteran's official service records show that the Veteran was discharged or released from service for a service-connected disability or had a service-connected disability at the time of separation from service.  38 C.F.R. §§ 3.3 (a)(3)(ii), 3.314(b)(1).  

As discussed above, the Veteran was released from service due to mental inaptitude/slowness which is not a compensable disability under governing regulations.  As service connection is not warranted for mental inaptitude/slowness, the Veteran does not meet the criteria of 38 C.F.R. § 3.3 (a)(3)(ii). A s such, the Veteran does not meet the minimum eligibility requirements for basic entitlement to nonservice-connected pension and, therefore, this claim must be denied.

Entitlement to nonservice-connected pension benefits is prefaced on specific and unambiguous requirements, which have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the application of the law to the undisputed facts, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mental inaptitude or slowness is denied.

Entitlement to nonservice-connected pension benefits is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Regarding a back disability, the Veteran claims that he was severely beaten in service, causing a chronic back disability.  At the February 2011 Board hearing, he testified that he had been in service for approximately two weeks with Company C, 3rd Battalion, Platoon 317 when he sustained a severe beating to the back, chest, and stomach by another service member.  He testified that the sergeant wanted to hear nothing about the incident, and he was informed a day or two later that he had to go to another platoon known as a "casual" platoon.  He testified that although he was in pain, he did not seek any treatment for the back pain; after approximately one week in the "casual" platoon, he was told he would be discharged and sent home.  He testified that after his separation from service, he sought treatment at Louisa Medical Center for back pain, and he was given heat treatment and pain medications; he sought treatment there from 1972 to approximately 1976.  He testified that in that same time span, he also saw a back specialist at the University of Virginia and sought treatment from his family physician, Dr. Sutton; he testified that Dr. Sutton's records were destroyed after his passed away in 1988.  He testified that he was involved in an automobile accident in March 2005 in which he was sitting in a truck "waiting to get loaded" when the truck was hit from behind by a big machine loader, knocking him out of his seat.  

A review of the claims file indicates that Louisa Medical Center and Medical College of Virginia Hospital both stated they have no records for the Veteran.

The postservice medical evidence contains several medical summary statements.  In a November 1996 letter, neurologist Dr. E.I. noted that the Veteran was suffering from a lumbar disc herniation affecting the right leg with severe sciatica; an injection was planned and, if successful, the Veteran would be able to return to work in two weeks but if unsuccessful, the Veteran would need surgery.

The Veteran also submitted several statements from his treating VA physician Dr. J.S.  In a May 2006 letter, Dr. J.S. stated that the Veteran had multiple medical problems including severe peripheral vascular disease in both legs, chronic low back pain requiring a back brace, hypertension, coronary artery disease with bouts of congestive heart failure, and he is chronically dyspneic; the physician opined that these conditions rendered the Veteran totally disabled for any kind of work.  In an August 2006 letter, Dr. J.S. stated that the Veteran had multiple problems including severe peripheral vascular disease in both legs, chronic low back pain, hypertension, and coronary disease with bouts of congestive heart failure; the physician opined that the Veteran was bedridden and housebound and required daily assistance from his wife and daughter, and he was therefore permanently and totally disabled.

The Veteran submitted February 2007 and February 2010 letters nearly identical to the August 2006 letter, except that Dr. J.S. also noted that the Veteran had "mental inaptitude disease" as well.

In a February 2011 letter, Dr. J.S. noted that the Veteran had multiple problems including chronic back pain and osteomyelitis, and X-rays of the back had shown degenerative changes in the spine and disc bulging.  Dr. J.S. opined, "This kind of abnormality can be due to trauma."  He stated that although it is impossible to state with certainty, "this kind of abnormality could be due to a beating", and he regretted that he could not be more definite.

In a March 2011 letter, Dr. J.S. noted that the Veteran's medical problems included chronic back pain and disc disease from infection, hypertension, venous insufficiency causing poor skin healing in the legs, nerve damage, and depression.  The physician opined that chronic pain, such as the Veteran has, does not elevate his blood pressure and noted that the Veteran's blood pressure medication needed to be increased at his next visit.

The Veteran has stated (and is competent to observe) that he has continued to have low back pain since separation from service.  Given the medical evidence of a chronic back disability, and the Veteran's accounts that he has experienced back symptoms continuously since service, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran has a current low back disability related to any injury/injuries in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current low back disability.

The claims file includes a December 2006 Social Security Administration (SSA) letter indicating that the Veteran was found to be disabled as of December 20, 2005, and he became entitled to receive monthly disability benefits beginning June 2006.  A review of the claims file found that copies of the full SSA decision (indicating upon what disability/disabilities the SSA benefits are based) and the underlying medical records have not been secured for the record.  As the Board is unable to conclude that SSA records would not be relevant as to these claims, such records must be secured.  

Because the Veteran contends that he has hypertension secondary to his low back disability, the claim for service connection for hypertension is inextricably intertwined with the service connection claim for low back disability and consideration of that matter must be deferred.

Finally, records of any VA treatment for the disabilities at issue are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for the record copies of the updated (any not already associated with the claims file) records of all VA treatment the Veteran has received for back disability and/or hypertension.

2.  The RO should obtain copies of SSA's determination on the Veteran's claim for SSA disability benefits, and of the medical records on which such determination was based.

3.  The RO should also arrange for an examination of the Veteran by an appropriate physician to determine the nature and likely etiology of any back disabilities found, and in particular whether or not any such back disability is related to his active duty service.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back.

(b) As to each back disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented (by each back disability entity diagnosed) is consistent with the Veteran's accounts that he has had the back disability ever since his discharge from active service (in February 1972)?

The examiner must explain the rationale for all opinions offered.  In particular, if the provider finds that any requested opinion cannot be made without resort to speculation, the provider must clearly explain the medical reasons for that conclusion.

4.  The RO should then readjudicate the matters on appeal.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


